DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
 Response to Amendment
Claims 1, 2, 9-17 are currently pending. Claims 9-13 remain withdrawn. Claim 3 has been cancelled. Claims 1, 2, and 14-17 have been amended. Claims 1, 2, and 14-17 have been amended to overcome the 35 U.S.C. 112(b) rejections and 35 U.S.C. 101 rejections set forth in the Final Office Action mailed on 17 August 2021.
Claim Objections
Claim 17 is objected to because of the following informalities: “a predetermined period” line 4 of claim 17 should read “the predetermined period”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “wherein the controller determine that the user has not fallen asleep by comparing the determination value with the low threshold upon detection by the further detector; wherein, upon determination that the user has fallen asleep by comparing the determination value with the low threshold, the controller determines whether the user remains sleeping by comparing the determination value with the high threshold in the period of time after it has been determined that the user has fallen asleep.” However, the specification of the current application recites “the apparatus can include a further detector configured to detect physically presence of the user in a bed or to detect that the user is in a recumbent position, wherein the controller begins the first period upon positive detection by the further detector, and upon a determination during the first period that the user is sleeping, the controller ends the first period and begins the second period” in [0016] of the PGPUB.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 14 recite “determine whether or not the user remains sleeping.” However, both claims do not mention that the controller detects that the user is sleeping. For examination purposes, it is interpreted that the limitation recites “determine whether or not the user is sleeping.”
Claim 17 recites  the limitation “a predetermined period” in line 3. It is unclear if this is the same predetermined time period as mentioned in claim 1. Clarification is requested. For examination purposes, it is interpreted that the limitation of claim 17 is the same predetermined time period as mentioned in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 14-17 are rejected under 35 U.S.C. 101 because the claimed inventions are direct to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea. A streamlined analysis of claims 1 and 14 follows.
Regarding independent claims 1 and 14, the claims recite an evaluating apparatus and a non-transitory computer readable medium having stored thereon a program for causing a microprocessor to execute steps to determine whether a user is sleeping. Thus, the claims are directed to a machine, which is one of the statutory categories of invention.
The claims are then analyzed to determine whether is it directed to any judicial exception. The steps of calculating an amount of activity of the user from the biological signal, calculating a determination value, determining whether or not the user falls asleep, and determining whether the 
The claims as a whole are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. The claims fail to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. There is also no specificity to the steps recited in the claim. Although the steps mention determining the user is sleeping, it is unclear how this is tied to a practical application, as it is unclear what could be done once it has been determined the user is sleeping. The claim does mention an output step, however it is unclear how this output could be changed based on the determination of whether or not the user falls asleep or remains sleeping. The determination of whether the user is sleeping or not does not provide an improvement to the technological field and does not effect a particular treatment or effect a particular change, nor do the claims use a particular machine to perform the abstract idea.
The claims are a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception. Using a detector to detect the biological signal of the user is presolutional activity, e.g., mere data gathering step necessary to perform the abstract idea. Furthermore, obtaining data (detecting a biological signal) and calculating an amount of activity from the biological signal are well-understood, routine and conventional activities for those in the field of medical diagnostics. The data acquiring and comparison steps are also recited at a high level of generality such that it amounts to insignificant presolution activity. When recited at a high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non- statutory subject matter.
The dependent claims also do not add anything “significantly more” to the abstract idea. Claims 2, 3, and 15-17 merely recite additional steps without mentioning a specific, non-generic machine, structure, or element that would perform these steps. Furthermore, the claims do not tie any of the steps into a practical application nor is there an output.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. ‘238 (US Pub No. 2015/0164238 – previously cited) in view of Kudshida et al. (“Comparison of actigraphic, polysmnographic, and subjective assessment of sleep parameters in sleep-disordered patients” – 2001).
Regarding claim 1, Benson et al. ‘238 teaches an evaluating apparatus (Abstract, [0029]) comprising:
a detector configured to detect a biological signal of a user (Fig. 1 force sensors 120a-120h and [0063]; The force sensors may be accelerometers.);
a controller configured to:
		calculate an amount of activity of the user from the biological signal ([0029], [0183]),
determine whether or not the user falls asleep after a period of time in which it has been determined that the user has not fallen asleep by comparing the amount of activity with a high threshold ([0186], [0188]),
determine whether or not the user remains sleeping during a period of time after it has been determined that the user has fallen asleep by comparing the amount of activity with a low threshold, the low threshold being lower than the high threshold ([0190]; “The processor may determine that the occupant was in the REM state during the epoch if the measure of movements of the occupant during the epoch exceeds a third predetermined threshold and is less than the second predetermined threshold associated with the NREM stage 1 state.”); and

	Benson et al. ‘238 teaches all of the elements of the current invention as mentioned above except for wherein the controller is configured to:
calculate a determination value from the amount of activity during a predetermined period of time after a time point of a determination,
	determine whether the user is sleeping during a period of time in which it was been determined that the user has not fallen asleep by comparing the determination value with a high threshold, and
	determine whether the user is sleeping during a period of time after it has been determined that the user has fallen asleep by comparing the determination value with a low threshold, the low threshold being lower than the high threshold.
	Kushida et al. teaches monitoring a user’s movement using an actigraph. An equation is used calculate a sum of activity counts (2. Methods 2.2.1. Actigraphy). The data for number of awakenings, total sleep time, and sleep efficiency were obtained by acitraphic data (low-threshold algorithm). Then, the number of awakenings (interpreted as a determination value) are calculated by a medium threshold (medium wake sensitivity) and a high threshold (low wake sensitivity) algorithm (4. Discussion, 2nd paragraph, pages 393-394). The high threshold algorithm has a low wake sensitivity (Abstract, 3. Results 2nd paragraph). As such, the low threshold algorithm has high wake sensitivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 to include calculating a determination value from the amount of activity during a predetermined period of time after a time point of a determination, determining whether the user is sleeping during a period of time in which it the determination value with a high threshold, and determining whether the user is sleeping during a period of time after it has been determined that the user has fallen asleep by comparing the determination value with a low threshold, the low threshold being lower than the high threshold as Kushida et al. teaches that low thresholds are more specific (better able to detect wakefulness) (3. Results 3rd paragraph) while high threshold algorithms are more sensitive (better able to detect sleep) (3. Results 2nd paragraph).
Regarding claim 2, as mentioned in the 35 U.S.C. 103 rejection of claim 1, Benson et al. ‘238 in view of Kushida et al. teaches wherein the controller determines that the user has not fallen asleep by comparing the determination value with the low threshold; wherein, upon further determination that the user has fallen asleep by comparing the determination value with the low threshold, the controller determines whether the user remains sleeping by comparing the determination value with the threshold in the period of time after it has been determined that the user has fallen asleep.
Benson et al. ‘238 teaches a further detector configured to detect a physical presence of the user in a bed or to detect that the user is in a recumbent position ([0041]; “force sensors”); wherein the controller determines that the user has not fallen asleep by comparing the determination value with the low threshold upon detection by the further detector (Fig. 5 method 400 step 402 and [0168]).
Regarding claim 14, the cited sections of Benson et al. ‘238, as modified by Kushida et al., teaches a non-transitory computer readable medium having stored hereon a program for causing a microprocessor to execute at least the cited steps.
Regarding claim 16, Benson et al. ‘238 in view of Kushida et al. teaches wherein the controller determines whether or not the user is sleeping by comparing the determination value with the high threshold, and determines whether or not the user is sleeping by comparing the determination value with the low threshold.
during a daytime, and determines whether or not the user is sleeping by comparing the determination value with the low threshold during a night.
Benson et al. ‘238 teaches that a processor may be configured to monitor a person for at least a predetermined number of days and/or nights ([0275]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 in view of Kushida et al. to include determining whether or not the user is sleeping during a daytime and determining whether or not the user is sleeping during a night as Benson et al. ‘238 teaches that this will aid in specifically monitoring the user during a specific time period to determine of any conditions ([0275]).
Regarding claim 17, Benson et al. ‘238 in view of Kushida et al. teaches all of the elements of the current invention as mentioned above except for wherein the controller calculates the determination value from the amount of activity of the user during a predetermined period before a time point of determining that the user has fallen asleep from the amount of activity of the user during a predetermined period after the time point of determining that the user has fallen asleep.
Kushida et al. teaches monitoring a user’s movement using an actigraph. An equation is used calculate a sum of activity counts (2. Methods 2.2.1. Actigraphy). The data for number of awakenings, total sleep time, and sleep efficiency were obtained by acitraphic data (low-threshold algorithm). Then, the number of awakenings (interpreted as a determination value) are calculated (4. Discussion, 2nd paragraph, pages 393-394).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 in view of Kushida et al. to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. ‘238 in view of Kudshida et al. further in view of Raymann et al. ‘046 (US Pub No. 2017/0094046).
Regarding claim 15, Benson et al. ‘238 in view of Kushida et al. teaches wherein the controller determines whether or not the user is sleeping by comparing the determination value with the high threshold, and determines whether or not the user is sleeping by comparing the determination value with the low threshold, as mentioned in the 35 U.S.C. 103 rejection for claim 1.
However, Benson et al. ‘238 in view of Kushida et al. teaches all of the elements of the current invention as mentioned above except for wherein the controller determines whether or not the user is sleeping by comparing the determination value with the high threshold when a strength of the biological signal detected by the detector is more than a predetermined threshold, and determines whether or not the user is sleeping by comparing the determination value with the low threshold when a strength of the biological signal detected by the detector is less than a predetermined threshold.
	Raymann et al. ‘046 teaches when a user of a computing device 100 is holding or wearing the computing device 100 and the user moves, a movement sensor 106 can detect movement and a sleep logic 102 can determine that the user is awake. When the movement sensor 106 detects very little movement (e.g., below a threshold frequency, or threshold magnitude), then sleep logic 102 can determine that the user is asleep ([0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Benson et al. ‘238 in view of Kushida et al. to when a strength of the biological signal detected by the detector is more than a predetermined threshold, and determining whether or not the user is sleeping by comparing the determination value with the low threshold when a strength of the biological signal detected by the detector is less than a predetermined threshold Raymann et al. ‘046 teaches this will aid in determining whether the user is asleep or awake by the magnitude of a biological signal.
Response to Arguments
Applicant argues that the amendments overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees. Although Applicant does include an output step and provides the advantages of the invention, the independent claims still are not tied to a practical application. The independent claims recite determining whether or not the user falls asleep, determining whether or not the user remains asleep, and outputting a sleeping state of the user. However, it is unclear how the two determining steps can change the output step. Examiner suggests to elaborate on how the determining steps could effect the output (ie. does the output change based on what is determined in the determining steps?). As such, the 35 U.S.C. 101 rejection has been maintained.
Applicant argues that Hotta ‘010 does not teach solving a problem of making an accurate sleep determination based on the timing of the subject falling asleep. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration it was found that Kushida et al. teaches this limitation. As such, the independent claims are now rejected under 35 U.S.C. 103 over Benson et al. ‘238 in view of Kushida et al. Examiner also notes that although claims 1 and 14 recite a plurality of steps that the controller performs, it is not clear that the steps are performed chronologically.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791